                                   MAGISTRATE JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Leslie A. Bowman          Date: November 19, 2020
USA v. Nathan M. Freddy                          Case Number: CR-20-02626-001-TUC-LAB

Assistant U.S. Attorney: Jacob Operskalski for Vincent Joseph Sottosanti
Attorney for Defendant: Angeles Rodriguez, Assistant Federal Public Defender
Interpreter: N/A
Defendant: ☒ Present/☒ Released

Initial Appearance held as to the Information and Notice of Penalty submitted by the Government.
☒ Dft. Nathan M. Freddy states T/N is SAME
☒ Court enters plea of not guilty for the defendant.
☒ Counsel shall have 20 days to file motions.
☒ Status Hearing Date: 12/9/2020 at 9:45 AM before this Court.


Defense counsel notifies the Court of the ongoing negotiations with the Government, which include
   new information that she states she has provided to the Government.
The Court sets the status conference which may result in a plea hearing. The defendant is advised of
   his right to trial. The defendant shall remain released on previous release order.

             The Court enters order: As required by Rule 5(f), the United States
             is ordered to produce all information required by Brady v.
             Maryland and its progeny. Not doing so in a timely manner may
             result in sanctions, including exclusion of evidence, adverse jury
             instructions, dismissal of charges, and contempt proceedings.



Recorded By Courtsmart                                                          IA     9 min
Deputy Clerk Allison Siquieros
                                                                                Start: 11:03 AM
                                                                                Stop: 11:12 AM
